*1084The appellants, who are defendants in this action, are not aggrieved by those portions of the order which dismissed the complaint insofar as asserted against the defendants HHM Associates, Inc. (hereinafter HHM), and Jimmy Mazza & Son Construction Corp. (hereinafter Jimmy Mazza) (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144 [2010]). While a defendant may be aggrieved by an order dismissing its own cross claim or third-party claim against another defendant (see CPLR 5511; Mixon v TBV Inc., 76 AD3d 144 [2010]), the record as submitted to this Court does not disclose that the appellants asserted any cross claims or third-party claims against HHM or Jimmy Mazza. Accordingly, the appeal must be dismissed in its entirety (see Hauser v North Rockland Cent. School Dist. No. 1, 166 AD2d 553 [1990]; Blake Realty v Shiller, 87 AD2d 729 [1982]). Covello, J.R, Belen, Hall and Cohen, JJ., concur.